Exhibit 10.9

VIRGINIA COMMERCE BANCORP, INC.

FORM OF

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (“Agreement”), which includes the attached Terms
and Conditions, confirms the grant of Restricted Stock (the “Award”) by VIRGINIA
COMMERCE BANCORP, INC. (the “Company”), to <<name>> (“Employee”), under the
Virginia Commerce Bancorp, Inc. 2010 Equity Plan (the “Plan”) as follows:

 

Date of Grant:    << grant date>> (“Award Date”) Number of Shares:    << number
of shares>> shares (“Award Shares”) Vesting:    <<insert vesting schedule>>
subject to the Terms and Conditions.

The Award is subject to the terms and conditions of the Plan and this Agreement,
which includes the attached Terms and Conditions.

By signing below, the Company and Employee agree to the terms and conditions of
this Agreement.

 

VIRGINIA COMMERCE BANCORP, INC.     EMPLOYEE

 

   

 

W. Douglas Fisher     << name>> Chairman of the Board     Date:
                                                      Date:
                                                 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

The following terms and conditions apply to the Award of Restricted Stock
granted to Employee by the Company as specified on the preceding page (the
“Summary Page”), which is an integral part of this Agreement.

1. Award of Shares. Under the terms of the Plan, the Committee has granted to
Employee the Award of Restricted Stock, effective on the Award Date.

2. Period of Restriction and Vesting in the Award Shares.

 

  (a) Subject to earlier vesting or forfeiture as provided below, the period of
restriction (the “Period of Restriction”) applicable to [Use for Installment
Vesting Only: each portion of] the Award Shares is the period from the Award
Date through the date[s] provided on the Summary Page, provided Employee remains
employed with the Company or its Subsidiaries through such date.

 

  (b) Except as contemplated in Paragraph 2(c), the Award Shares, and the rights
and privileges conferred hereby, may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, otherwise than by will or by
the laws of descent and distribution, and shall not be subject to execution,
attachment or similar process, during the Period of Restriction. Except as
otherwise provided pursuant to Paragraph 2(c), the Award Shares as determined
pursuant to Paragraph 2(a) shall become freely transferable by Employee as of
the last day of the [Use for Installment Vesting Only: relevant] Period of
Restriction.

 

  (c) Subject to earlier forfeiture as provided below, and subject to Paragraph
10 below, in the event a Vesting Acceleration Event occurs while Employee is an
employee of the Company or one of its Subsidiaries and prior to the end of the
Period of Restriction [Use for Installment Vesting Only: applicable to any
portion of the Award Shares], immediate vesting shall occur and the Period of
Restriction shall end for [Use for Installment Vesting Only: such portion of]
the Award Shares, and the Award Shares shall be free of restrictions and freely
transferable on the date of such Vesting Acceleration Event.

 

  (d) “Vesting Acceleration Event” means the occurrence of a Change in Control
(as defined in the Plan), if Employee has remained employed with the Company or
a Subsidiary through the date the Change in Control occurs.

3. Stock Certificates.

 

  (a) The Company shall issue the Award Shares either: (i) in certificate form,
or (ii) in book-entry form, registered in the name of Employee with notations as
to any restrictions on transfer imposed under this Agreement.

 

  (b) Any certificates representing [Use for Installment Vesting Only: any of]
the Award Shares shall be held by the Company until the Period of Restriction
with respect to [Use for Installment Vesting Only: any of] the Award Shares
lapses or until the Award Shares are forfeited hereunder. During the Period of
Restriction, any Award Shares issued in book-entry form shall be subject to the
following legend and any certificates representing the Award Shares shall bear
the following legend:

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Virginia Commerce Bancorp,
Inc. 2010 Equity Plan and in a Restricted Stock

 

- 2 -



--------------------------------------------------------------------------------

Agreement dated <<grant date>>. A copy of the Plan and such Restricted Stock
Agreement may be obtained from the Secretary of Virginia Commerce Bancorp, Inc.

 

  (c) Promptly after the Period of Restriction lapses for any of the Award
Shares, the Company shall either remove the relevant notations for such Award
Shares issued in book-entry form or deliver to Employee a certificate(s)
evidencing the number of Award Shares as to which the Period of Restriction has
lapsed.

 

  (d) By execution of this Agreement, Employee hereby appoints the Secretary of
the Company, with full power of substitution, as Employee’s attorney in fact
with power and authority in the name and on behalf of Employee to take any
action and execute all documents and instruments, including without limitation
stock powers, which may be necessary to transfer any forfeited Award Shares (or
shares otherwise reacquired or withheld by the Company hereunder), to the
Company as may be required pursuant to the Plan or this Agreement.

4. Voting Rights. During the Period of Restriction, Employee may exercise full
voting rights with respect to all of the Award Shares.

5. Dividends and Other Distributions. During the Period of Restriction, subject
to Paragraph 10, all dividends and other distributions paid with respect to the
Award Shares in the Company’s Common Stock or other securities of the Company
shall be registered in the name of Employee and held by the Company until
payable or forfeited pursuant hereto. Such stock dividends and other stock
distributions shall be subject to the same restrictions on transferability and
vesting as the Award Shares with respect to which they were paid and shall, to
the extent vested, be paid when and to the extent the underlying Award Shares
are vested and freed of restrictions. Dividends paid in cash shall be paid to
Employee at the same time as they are paid to other shareholders of the Company
and shall not be subject to any restrictions under this Agreement.

6. Forfeiture on Termination of Employment. If Employee’s employment with the
Company and its Subsidiaries terminates for any reason prior to the end of the
Period of Restriction and Paragraph 2(c) does not apply or has not applied [Use
for Installment Vesting Only: for any portion of the Award Shares], then any
Award Shares subject to restrictions at the date of such termination of
Employee’s employment shall be forfeited to the Company immediately upon such
termination. For purposes of this Agreement, transfer of employment among the
Company and its Subsidiaries shall not be considered a termination of
employment.

7. Withholding Taxes. The Company, or any of its Subsidiaries, shall have the
right to retain and withhold the amount of taxes required by any government to
be withheld or otherwise deducted and paid with respect to the Award Shares. The
Committee may require Employee or any successor in interest to pay or reimburse
the Company, or any of its Subsidiaries, for any such taxes required to be
withheld by the Company, or any of its Subsidiaries, and to withhold any
distribution in whole or in part until the Company, or any of its Subsidiaries,
is so paid or reimbursed. In lieu thereof, the Company, or any of its
Subsidiaries, shall have the right to withhold from any other cash amounts due
or to become due from the Company, or any of its Subsidiaries, to or with
respect to Employee an amount equal to such taxes required to be withheld by the
Company, or any of its Subsidiaries, to pay or reimburse the Company, or any of
its Subsidiaries, for any such taxes or to retain and withhold a number of
shares of the Company’s Common Stock having a market value not less than the
amount of such taxes and cancel any such shares so withheld in order to pay or
reimburse the Company, or any of its Subsidiaries, for any such taxes. Employee
or any successor in interest is authorized to deliver shares of the Company’s
Common Stock in satisfaction of minimum statutorily required tax withholding
obligations.

8. Plan. The Award is granted pursuant to the Plan and is subject to the terms
thereof (including all applicable vesting, forfeiture, settlement and other
provisions).

 

- 3 -



--------------------------------------------------------------------------------

9. Construction and Capitalized Terms. This Agreement shall be administered,
interpreted and construed in accordance with the applicable provisions of the
Plan. Capitalized terms in this Agreement have the meaning assigned to them in
the Plan, unless this Agreement provides, or the context requires, otherwise.

10. CPP Limitations. The Company has participated in the Troubled Asset Relief
Program Capital Purchase Program (the “CPP”) created by the U.S. Department of
the Treasury (the “Treasury Department”) pursuant to authority granted under the
Emergency Economic Stabilization Act of 2008, as amended from time to time (the
“EESA”), and as such, the Company is required to comply with the requirements of
Section 111(b) of the EESA, in accordance with the guidance and regulations
issued by the Treasury Department with respect to the CPP, as such guidance and
regulations may be amended from time to time (the “CPP Requirements”).
Notwithstanding any other provision of this Agreement to the contrary, Employee
acknowledges and understands that this Agreement shall be administered,
interpreted and construed and, if applicable, benefits provided hereunder,
including where applicable vesting, shall be limited, deferred, forfeited and/or
subject to repayment to the Company in accordance with the CPP Requirements and
Section 111(b) of the EESA, to the extent legally applicable with respect to
Employee, as determined by the Committee in its discretion, including without
limitation the clawback, the bonus prohibition and the golden parachute
prohibitions thereof.

(Non-TARP Restricted Stock Agreement, 2010 Equity Plan)

 

- 4 -